Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2014

                                     No. 04-14-00655-CV

                                  Ivarene and Victor HOSEK,
                                           Appellant

                                               v.

                                        Rosale SCOTT,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-06-0559-CVA
                          Honorable Fred Shannon, Judge Presiding

                                        ORDER
        The trial court signed a final judgment on June 19, 2014. A timely motion for new trial
was filed on July 21, 2014. TEX. R. CIV. P. 329b(a). Because appellant timely filed her motion
for new trial, the notice of appeal was due to be filed on September 17, 2014. See TEX. R. APP.
P. 26.1(a). Appellants filed their notice of appeal on September 22, 2014. A motion for
extension of time in which to file the notice of appeal was due on October 2, 2014, but was not
filed. See TEX. R. APP. P. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); Dimotsis v.
State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.–San Antonio 1998, no pet.) (stating same
under current Rule 26). However, the appellant must offer a reasonable explanation for failing to
file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       It is therefore ORDERED that appellants file, no later than November 10, 2014, a written
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellants fail to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court